Exhibit 10.1

 

RESTRICTED SHARES AGREEMENT

 

RESTRICTED SHARES AGREEMENT, dated as of                       , by and between
BRT Realty Trust, a Massachusetts business trust, having its principal place of
business at 60 Cutter Mill Road, Great Neck, New York  11021 (the “Trust”) and
the person named on the signature page of this Agreement (“Holder”).

 

W I T N E S S E T H

 

A.                                    The Board of Trustees of the Trust
adopted, and the shareholders of the Trust approved, the BRT Realty Trust 2012
Incentive Plan (the “Plan”), a copy of which is made a part hereof;

 

B.                                    The Holder acknowledges receipt of a copy
of the Plan;

 

C.                                    The Compensation Committee of the Board of
Trustees (“Committee”) has approved an award of restricted shares of the Trust’s
common shares of beneficial interest, $3.00 par value per share (the “Restricted
Shares”) to the Holder, all in accordance with the terms and conditions of the
Plan and this Agreement; and

 

D.                                    Unless otherwise defined herein, the
defined terms used in this Agreement shall have the meanings set forth in the
Plan.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the Trust and the Holder hereby agree as follows:

 

1.                                      Participant.  Holder (a) performs
services on behalf of the Trust, either directly or pursuant to a Shared
Services Agreement among the Trust, One Liberty Properties, Inc., Gould
Investors L.P. and other entities and is deemed an employee of the Trust for all
purposes of the Plan and this Agreement, or (b) is a member of the Board of
Trustees of the Trust.

 

2.                                      Award.  Holder is hereby awarded the
number of Restricted Shares set forth opposite Holder’s name on the signature
page hereof.  A stock certificate representing the Restricted Shares will be
issued in the name of the Holder as soon as practicable following the execution
of this Agreement by both of the parties hereto.

 

3.                                      Stock Certificate. The stock certificate
representing the Restricted Shares registered in the name of the Holder shall
remain in the custody of the Trust and the Holder shall execute, deliver to and
deposit with the Trust a stock power, duly endorsed in blank, so as to permit
the retransfer to the Trust of the Restricted Shares if the Restricted Shares
shall be forfeited or otherwise do not vest in accordance with the Plan and this
Agreement.  The certificate representing the Restricted Shares shall bear the
following restrictive legends:

 

“The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the BRT Realty Trust 2012
Incentive Plan and to the terms and conditions of an Agreement entered into
between the registered owner of the shares and BRT Realty Trust.”

 

--------------------------------------------------------------------------------


 

4.                                      Vesting of Restricted Shares.

 

(a)                                 Unless the Restricted Shares are forfeited
pursuant to this Agreement or the Plan, the Period of Restriction for the
Restricted Shares shall terminate upon the earlier of (such date, the “Vesting
Date,”) (i) the death, Disability or Retirement of the Holder,
(ii)                        and (iii) a Change in Control; provided, however,
that notwithstanding anything to the contrary in the Plan, the reincorporation
of the Trust into a different jurisdiction and/or into a different form of
entity shall not constitute a Change in Control.  On the Vesting Date, (x) the
Period of Restriction shall terminate, (y) the Restricted Shares shall vest and
be delivered to Holder and (z) Retained Distributions (as defined in Section 5),
if any, with respect to the Restricted Shares shall vest and be delivered to
Holder.

 

5.                                      Rights During Restriction Period. 
During the Period of Restriction, if the Restricted Shares have not been
forfeited, Holder will have the right to vote the Restricted Shares, to receive
and retain dividends and distributions paid or distributed on the Restricted
Shares by the Trust in the ordinary course of its business as a real estate
investment trust and to exercise all other rights, powers and privileges of a
holder of the Trust’s Beneficial Shares with respect to the Restricted Shares;
except that (a) the Holder will not be entitled to delivery of the stock
certificate representing the Restricted Shares until the Vesting Date, (b) the
Trust will retain custody of the stock certificate until the Vesting Date,
(c) other than regular and special distributions paid by the Trust in the
ordinary course of its business as a real estate investment trust, the Trust
will retain custody of all distributions made or declared with respect to the
Restricted Shares (the “Retained Distributions”) until the Vesting Date, and
such Retained Distributions shall not vest or bear interest or be segregated in
a separate account, (d) the Holder may not sell, assign, transfer, pledge,
encumber or dispose of the Restricted Shares or any Retained Distributions or
his or her interest in any of them until the Vesting Date, and (e) a breach of
any restrictions, terms or conditions provided herein or in the Plan will cause
a forfeiture of the Restricted Shares and any Retained Distributions with
respect thereto.

 

6.                                      Forfeiture.  In the event that the
Holder’s relationship with the Trust as a Trustee, officer, employee or
consultant (including the relationship of any employee who is employed by an
affiliate of the Trust) shall terminate during the Period of Restriction for any
reason other than Holder’s death, Disability, Retirement or a Change in Control,
then the Holder’s rights to the Restricted Shares and to any Retained
Distributions shall be forfeited immediately, the Trust shall transfer the
certificate representing the Restricted Shares to the Trust and the Holder shall
not have any rights whatsoever (including the right to receive any dividends and
voting rights) with respect to the Restricted Shares and the Retained
Distributions.

 

7.                                      Changes in Employment.  If Holder is
deemed an employee of the Trust pursuant to Section 1(a) above, the Restricted
Shares shall not be affected by any change of Holder’s employment if Holder
continues to be an employee of the Trust, its subsidiaries or affiliates. 
Nothing contained in the Plan or in this Agreement, and no action of the Trust
or the Committee, shall confer or be construed to confer on the Holder any right
to continue in the employ of the Trust, its subsidiaries or affiliates.  Nothing
contained in the Plan or in this Agreement, and no action of the Trust or
Committee, shall interfere in any way with the right of the Trust, its
subsidiaries or affiliates to terminate the employment of the Holder at any
time, with or without cause, or terminate the relationship of the Trust (or any
affiliate) with the Holder at any time, with or without cause.

 

2

--------------------------------------------------------------------------------


 

8.                                      Pledge, Sale Assignment, Etc.  Holder
shall not permit the Restricted Shares to be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge shall be deemed void
by the Trust, and the Committee may, at its sole discretion cause the Restricted
Shares to be forfeited upon such event.  No right or benefit hereunder shall in
any manner be liable for or subject to the debts, contracts, liabilities or
torts of the Holder.

 

9.                                      Share Registration.  The Holder
acknowledges that the Restricted Shares have been registered under the
Securities Act of 1933, as amended, pursuant to a Registration Statement on
Form S-8, and that at such time as the Restriction Period has been satisfied or
accelerated, the Restricted Shares may not be sold, assigned, transferred,
pledged, exchanged, encumbered or disposed of, except pursuant to the Securities
Act of 1933 and the rules and regulations thereunder and the rules and
regulations of any securities exchange or association on which the Restricted
Shares may be listed or quoted.

 

10.                               Board’s Authority.  The adoption of the Plan
by the Trust shall not be construed as creating any limitations on the power of
its Board of Trustees to adopt such other incentive arrangements as it may deem
desirable, including without limitation the granting of stock options and the
awarding of stock and cash otherwise then under the Plan and such arrangements
may be either generally applicable or applicable only in specific cases.

 

11.                               Incentive Compensation.  By acceptance of the
Restricted Shares and the execution of this Agreement, the Holder agrees that
the Restricted Shares are special incentive compensation that will not be taken
into account, in any manner, as salary, compensation or bonus in determining the
amount of any payment under any pension, retirement or other employee benefit
plan, program or policy of the Trust or any subsidiary of the Trust.  In
addition, each beneficiary of a deceased Holder shall be deemed to have agreed
that the Restricted Shares will not effect the amount of any life insurance, if
any, provided by the Trust on the life of the Holder which is payable to such
beneficiary under any life insurance plan covering employees of the Trust or any
subsidiary of the Trust.

 

12.                               No Segregation.  Neither the Trust nor any
subsidiary of the Trust shall be required to segregate any cash or Restricted
Shares which may at any time be represented by awards under the Plan and the
Plan shall constitute an “unfunded” plan of the Trust.  Neither the Trust nor
any subsidiary of the Trust shall by any provisions of the Plan be deemed a
trustee of any Restricted Shares or any other property, and the liabilities of
the Trust and any subsidiary of the Trust to the Holder pursuant to the Plan
shall be those of a debtor pursuant to such contract obligations as are created
by or pursuant to the Plan and this Agreement and the rights of the Holder or
his/her beneficiary under the Plan shall be limited to those of a general
creditor of the Trust or the applicable subsidiary of the Trust, as the case may
be.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

BRT REALTY TRUST

 

 

By:

 

 

David W. Kalish

Senior Vice President - Finance

 

 

Name of Holder

 

Number of Restricted Shares 
Awarded to Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Holder

 

 

 

Holder’s Address

 

 

 

Holder’s Social Security

 

 

(14/BRT RESTRICTED STOCK AWARD/FINAL 2014 MASTER RSA)

 

4

--------------------------------------------------------------------------------